Judgment unanimously modified as a matter of discretion in the interest *1030of justice and as modified affirmed in accordance with the following Memorandum: We reject the contention of defendant that his absence from two pretrial conferences deprived him of the right to be present at a material stage of the trial. Defendant concedes that the pretrial conferences were held to discuss a possible plea bargain, and thus his presence was not required (see, People v Harris, 222 AD2d 522, 523, lv denied 87 NY2d 1020, 88 NY2d 936; People v Woodrich, 212 AD2d 998, lv denied 85 NY2d 945; People v DeLong, 206 AD2d 914, 915). We agree with defendant, however, that the sentence is unduly harsh and severe. Even though the sentence was bargained for, we modify the judgment as a matter of discretion in the interest of justice by reducing the sentences imposed on counts one and five of the indictment to determinate terms of incarceration of 3V2 years each and by reducing the sentence imposed on count six to an indeterminate term of incarceration of 1 to 3 years. (Appeal from Judgment of Ontario County Court, Doran, J. — Attempted Robbery, 1st Degree.) Present — Pine, J. P., Wisner, Kehoe, Gorski and Lawton, JJ.